Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 4/14/22.  Claim 1 is amended.  Applicant adds claims 58-65; however, the claims are depended on withdrawn claims.  Thus, they are also withdrawn and not under consideration.  Claim 66 which is depended from claim 1 will be considered together with claim 1. 
Claims 1,2,5,8,11,13,54-57 and 66 are pending.
Claim Rejections - 35 USC § 103
Claims 1-2,5,8,11,13,54-57 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulton ( 2010/0303997)
For claims 1,2,5,8,11 Fulton discloses bakery product comprising 3-30% protein,10-40% fiber,10-40% fat and 1-60% of at least 1 additive. The examples in tables 3-12 show baked products with different water content including 49%, 50,51 etc.. which falls within the claimed range. The fiber includes psyllium fiber, grain fiber such as wheat fiber, celluloses such as hydroxypropyl cellulose, and other similar modified cellulose and water soluble fiber including guar gum,konjac gum locust bean gum etc.. For claim 54, the product includes konjac.  For claim 55, the fiber includes wheat fiber.  The protein include egg protein.  For claim 13, the bakery product includes bread, muffin, cookies, cakes etc.. ( see paragraphs0014-0016,0021,0022-0025,0026,0034-0039,0041)
Fulton does not disclose the fat content, the exclusion of water derived from egg white and water used to reconstitute egg white powder as in claim 1, and the specific proportion of ingredients as in claims 1,8,11 and 57 and  meal item as in claim 66.
While Fulton does  disclose fat content of 10-40% in the bakery product, Fulton also discloses dough comprising 1-40% fat as shown in paragraph 0023.  It is obvious that dough is used to prepare the bakery product.  Thus, it would have been obvious to prepare bakery product having lower fat content when a low fat product is desired.  This would have been an obvious matter of choice.  Fulton discloses all the component of hydrocolloids and fiber as claimed.  It would have been obvious to one skilled in the art to determine the individual components to fall within the range of fiber disclosed in Fulton.  For instance, Fulton discloses the soluble fiber comprises of gum and example of soluble fiber can be include in amount of 1-20%.  Then the rest of the fiber can include insoluble fiber such as psyllium, cellulose and wheat fiber.  Determining the amounts can readily be determined through routine experimentation. It would have been obvious to vary the amount of water depending on the type of baked product and the moistness desired in the product.  Generally difference in concentration does not amount of patentable distinction in absence of showing of criticality or unexpected result.  The exclusion of water derived from egg white and water used to reconstitute egg white powder as in amended claim 1 does not define over Fulton because the claim is directed to a bakery product.  How the water is used and the type of water used are processing parameters that do not determined the patentability of product.  In the final product, there is no feature claimed to distinguish a bakery product containing bound water content of 50-60% and other water content of 50-60%.  It is both just water content of 50-60%.  Fulton discloses baked products such as bread, bagel etc.  It is known to consume bread with filling such as vegetable, meat, cheese etc.. or to eat bagel with cream spread, cheese spread et…  It would have been obvious to one skilled in the art to form a meal comprising the baked product and other items normally consumed with the baked product as an obvious matter of choice in preparation.
Response to Arguments
Applicant's arguments filed 4/14/22 have been fully considered but they are not persuasive. 
In the response, applicant argues all the water included in the baked foods in Fulton is bound water which is in stark contrast to the instantly claimed bakery food product explicit exclusion of any water contained in egg white as well as water used to reconstitute egg white powder.  This argument is not persuasive. The exclusion of water derived from egg white and water used to reconstitute egg white powder as in amended claim 1 does not define over Fulton because the claim is directed to a bakery product.  How the water is used and the type of water used are processing parameters that do not determined the patentability of product.  In the final product, there is no feature claimed to distinguish a bakery product containing bound water content of 50-60% and other water content of 50-60%.  It is both just water content of 50-60% and Fulton discloses baked products containing water content falling within the claimed range.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 29, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793